 In the Matterof AMERICAN RADIATOR AND STANDARD SANITARYCORPORATIONand U.A. W.-C. I. O.Case No. R-5796.-Decided August 30, 19.1E3Mr. William D. Macmillan,of Baltimore, Md., for the Company.Mr. Frank J. Bender,of Baltimore, Md., for the UAW-CIO.Messrs. Joseph StammandEdward K. --Flaherty,of Baltimore,Md., for the Federal Union.-Mr. George M. Evaul,of Baltimore, Md., for the Firemen & Oilers.Mr. F. Nicholas Kershaw,of Baltimore, Md., for the I. A. M.Mr. Harry Cohen,of Baltimore, Md., for the Teamsters.Mr. William R. Cameron,of counsel to the Board.DECISIONANDDIRECTIONOF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by the U. A. W.-C. I. 0., herein called theUAW-CIO, alleging that a question affecting commerce had arisenconcerning the representation of employees of American Radiator andStandard Sanitary Corporation, Baltimore, Maryland, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Earle K. Shawe, TrialExaminer. Said hearing was held at Baltimore, Maryland, on July-12, 29, and 30, 1943.The Company, the UAW-CIO, Federal LaborUnion No. 20972, A. F. of L., herein called the Federal Union, theInternationalBrotherhood of Firemen, Oilers and Power HouseOperators, Local No. 341, herein called the Firemen & Oilers, MyMaryland Lodge No. 186, International Association of Machinists,herein called the I. A. M., and the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America, TruckDrivers & Helpers Local Union No. 355, herein called the Teamsters,appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.52 N. L.R. B., No. 43.330 AMERICAN RADIATOR AND STANDARD SANITARY CORFORATION331Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe American Radiator and Standard Sanitary Corporation, aDelaware corporation, has its principal office in New York City andoperates manufacturing plants, warehouses, and sales offices in a num-ber of the States of the Union.We are here concerned only with itsplant located at Baltimore, Maryland, where the-Company formerlymanufactured various kinds of cast iron enamel plumbing fixtures,but is now engaged in war production. During the 12-month periodending June 30, 1943, the Company purchased raw materials and sup-plies which were shipped from points outside the State of Marylandto its plant in Baltimore, amounting in value approximately to$2,000,000.During the same period, the Company sold and shippedfinished products from its Baltimore plant to points outside the Stateof Maryland, amounting in value to more than $4,000,000.The Com-pany concedes, for the purposes of this proceeding, that it is engagedin commerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe U. A. W.-C. 1. 01 is a labor organization affiliated with the Con-gress of Industrial Organizations, admitting to membership employeesof the Company.'Federal Labor Union No. 20972 is a labor organization, affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.International Brotherhood of Firemen, Oilers and Power HouseOperators, Local No. 341, is a labor organization affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company.My Maryland Lodge No. 186, International Association of Ma-chinists, is a labor organization admitting to membership employeesof the Company.International Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, Truck Drivers & Helpers Local Union No.355, is a labor organization, affiliated with the American Federation ofLabor, admitting to membership employees of the Company.IThe Union is so designated in the petition filed in this proceeding.The Board takesnotice, however,that this designation refers to InternationalUnion, United Automobile,Aircraft and Agricultural ImplementWorkers of America, affiliated with the Congress ofIndustrial Organizations. 332D 1CISIJONSOF NATIONALLABOR RELATIONS BOAR'D'III. THE QUESTION CONCERNING REPRESENTATIONOn May 10, 1943, the UAW-CIO notified the Company by tele-gram that it claimed to represent the Company's employees.TheCompany did not reply to this, because of its contract with the Fed-eral Union.The Company also received from certain of its employ-ees a copy of a resolution purporting to have been adopted by themembers of the Federal Union, at a meeting in April 1943, in whichitwas set forth that the Federal Union severed its connection withthe American Federation of Labor, directed its officers to make im-mediate application for a charter of affiliation with the UAW-CIO,and further directed its officers to secure the signing of a supplementalagreement to modify the existing contract with the Company by sub-stitution of the UAW-CIO as the recognized bargaining representa-tive.The Company, on April 20, 1943, acknowledged receipt of thiscopy of the resolution and, in reply, referred the local union, underits new affiliation, to the Board for certification.At the hearing the Federal Union made a motion to dismiss thepetition of the UAW-CIO on the ground that the cards designatingthe UAW-CIO which had been presented to the Board were obtainedby fraud and intimidation.The UAW-CIO at the hearing, did notrequest certification but only an election. It is not the policy of theBoard in such case to permit the examination of these cards in openhearing or to receive evidence to challenge them and thus to exposethe employees involved to the possibility of reprisal.Membership orauthorization cards are required in a representation proceeding not asa basis for determining the appropriate representative, but simply toprovide a reasonable safeguard against the indiscriminate institutionof representation proceedings by labor organizations which might havelittle or no membership in the unit claimed to be appropriate.Themotion of the Federal Union is therefore denied.A statement of the Field Examiner introduced in evidence, and astatement of the Trial Examiner read into the record at the hearing,indicate that the UAW-CIO and the Federal Union each representsa substantial number of employees in the unit hereinafter found to beappropriate.22The Field Examiner reported that the UAW-CIO had submitted 247 application-for-Membership cards,dated in April 1943, of which 154 appeared to bear the genuine originalsignatures of persons whose names are on the Company's pay roll containing ,255 namesas of June 8, 1943.The Trial Examiner reported that the Federal Union submitted at the hearing 104application-for-membership cards, 58 being dated in May 11943 and 46 undated, of which96 appear to bear the genuine original signatures of persons whose names are on thepay roll above-mentioned.The Federal Union also submitted a ledger book setting forththe record of dues payments,which indicated that 105 persons had paid dues to thelocal during April or May 1'943.The Federal Union also relied upon its closed-shop contract,the term of which had notexpired at_the time of the hearing,as sufficiently establishing its interest in thisproceeding. AMERICAN RADIATOR AND STANDARD SANITA1RY,COR?OORRATION333We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaning ofSection 9 (Sc) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe UAW-CIO, contends that all production and maintenance em-ployees, excluding supervisory employees, plant-protection employ-ees, confidential clerks, time-study employees, timekeepers, productionclerks, office workers, and all salaried employees, constitute an appro-priate unit.The UAW-CIO would also exclude all employees whoare members of the I. A. M., the Firemen & Oilers, and the Teamsters,and are covered by the contracts of these Unions with the Company.This is substantially the unit now represented by the Federal Unionand covered by its contract which expired on August 7, 1943.Eachof the Unions which appeared at the hearing agreed that the unitsought by the UAW-CIO constitutes an appropriate unit.The Com-pany, however, contends that all of the Company's production andmaintenance employees, including those now represented by theI.A. M. and the Firemen & Oilers, but excluding those represented bythe Teamsters, constitute the appropriate unit.This is based uponthe further contention of the Company that the collective bargainingunit was originally a single plant-wide unit, and that at the presenttime the Company's contractual relations consist of a single "mastercontract" with the Federal Union, to which its contracts with theFiremen & Oilers and with the I. A. M. are merely "supplements."The Federal Union on August 13, 1937, executed a brief memoran-dum of agreement with the Company, of indefinite duration. Theparties operated under this agreement until, on August 7, 1941, fol-lowing a consent election in which the Federal Union was successful,the Federal Union and the Company entered into a contract for theterm of 1 year with provision for automatic renewal for yearly periodsin the absence of 30 days' notice to amend.This contract, like thepreceding agreement, by its terms covered all employees in a generalproduction and maintenance unit.The Teamsters, however, on Sep-tember 4, 1941, entered into a closed-shop contract with the Companycovering truck drivers, and the Federal Union relinquished its claimto represent these employees.On August 7, 1942, the, Firemen &Oilers and the I. A. M. filed representation petitions with the Boardclaiming the employees in their respective crafts as appropriate units.A cross-check by the Board of designations for representation indi-cated that these Unions represented a majority of the employees intheir respective craft units.The Federal Union waived jurisdictionof these employees.On August 31, 1942, the Federal Union, and onSeptember 2, 1942, the Firemen & Oilers and the I. A. M., entered intocontracts with the Company as of August 7, 1942, fora term extend.v 334DECISIONS OFNATIONALLABOR RELATIONS BOARDing toAugust 7, 1943.The contracts of the Firemen & Oilers andof the I. A. M., though by their terms they adopted, with certain minorrevisions, the terms of the contract between the Federal Union and theCompany, nevertheless were separately negotiated, embodied-in sep-arateinstruments, and each was executed only by the representativesof the specificuniontherein concerned.The record further disclosesthat neither the Firemen & Oilers nor the I. A. M. has collaboratedwith the Federal Union in collective bargaining nor in the ; adjust-ment ofgrievances,since obtaining the separate contracts above setforth.'In view of the history of collective bargaining, it is apparent thatthe truck drivers, the employees in the machine shop and metal pat-tern department, and the employees in the boiler room, desire to berepresented in separate bargaining units from that of the rest of theproduction and maintenance employees.The representative of thebulk of the production and maintenance employees does not seek toinclude them.Each of these constitutes a well recognized craft groupsuch that they may properly constitute separate appropriate units.We shall therefore exclude them from the unit hereinafter found tobe appropriate.We find that all production and maintenance employees of theCompany in its Baltimore plant, excluding plant-protection em-ployees, confidential clerks, time-study employees, timekeepers, pro-duction clerks, office employees, salaried employees, all employees inthe machine shop under the supervision of the machine shop foreman,all employees in the metal pattern department under the supervisionof the metal pattern department foreman, all stationaryengineersand coal passers in the boiler room, all chauffeurs or truck drivers,and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitutea unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.OThe parties respectively requested that their names appear on the ballot as follows :UAW-CIO ; and American Federation of Labor, Local 20972.The requests are herebygranted. AMERICAN RADIATOR AND STANDARD SA1\TT'ARIY 0ORPOORATIION 335DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American Radiatorand Standard Sanitary Corporation, Baltimore, Maryland, an elec-tion by secret ballot shall be conducted as early as possible, but ,notlater than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the FifthRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of said Rulesand Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding any who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by UAW-CIO, or by American Federation of Labor, Local20972, for the purposes of collective bargaining, or by neither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.